Citation Nr: 1313871	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-28 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to November 27, 2012 and in excess of 30 percent beginning November 27, 2012, for left foot pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from November 1953 to September 1955.  

The issue of entitlement to an initial evaluation in excess of 20 percent for left foot pes planus was remanded by the Board of Veterans' Appeals (Board) in September 2012 to the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania for clarification of VA findings, to include obtaining a current VA evaluation of the Veteran's left pes planus.  An evaluation was conducted in November 2012, and a January 2013 rating decision granted a 30 percent rating effective November 27, 2012.  As this is only a partial grant of the benefits on appeal, the case is still on appeal.  

As a VA evaluation was conducted in November 2012 in response to the Board remand, there has been substantial compliance with the September 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 


FINDINGS OF FACT

1.  The Veteran's left foot pes planus was no more than severe prior to November 27, 2012, without evidence indicative of pronounced disability, such as marked inward displacement and severe spasm of the tendoachilles on manipulation.

2.  The Veteran has been receiving the maximum schedular rating of 30 percent for unilateral pes planus under Diagnostic Code 5276 since November 27, 2012; there is no evidence of loss of use of the left foot.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent prior to November 27, 2012 and in excess of 30 percent beginning November 27, 2012 for pes planus of the left foot have not been shown.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

Although notice of the information and evidence necessary to establish entitlement to service connection was not provided to the Veteran prior to the April 2000 denial, any defect with respect to the timing of that notice was harmless error.  The RO sent the Veteran letters in June 2004 and May 2006 in which the Veteran was informed of the requirements needed to establish entitlement to service connection.  Service connection for a left foot disorder was granted by rating decision in November 2006 and a 20 percent rating was assigned effective February 28, 2000.  The Veteran timely appealed the assigned rating.  Supplemental Statements of the Case on the increased rating issue were issued in July 2012 and January 2013.  

Although the Veteran was not timely notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, the appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the June 2004 and May 2006 letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in May 2006 and September 2007 letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several pertinent VA examinations on file, with the most recent evaluation in November 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as they include a discussion of the Veteran's relevant foot symptomatology.  There is adequate medical evidence of record, which include VA treatment records in Virtual VA, to make a determination on the increased rating issue in this case.  Accordingly, the Board finds that all available evidence has been obtained and that VA's duty to assist with respect to obtaining a VA examination relevant to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

Service connection for left foot pes planus was granted by rating decision in November 2006, and a 20 percent rating was assigned effective February 28, 2000.  A 30 percent rating was assigned for the disorder by rating decision in January 2013, effective November 27, 2012.  The Board notes that the Veteran was granted a total disability rating based on individual unemployability due to 
service-connected disability (TDIU) by rating decision in August 2009, effective April 21, 2009.

The Veteran's pes planus is currently evaluated using criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  



In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

VA treatment reports dated from July 1999 to September 2004 reveal treatment for left lower extremity disability.  It was reported in July 1999 that the Veteran had left foot unilateral collapse and flat foot; he wore orthotics, which appeared to be working well.  The Veteran was seen in January 2000 for left foot pain with gross instability when extending himself or when walking on uneven terrain.  The assessment was painful flat foot deformity.  Increasing flatfoot was reported in February 2001, although he did not have pain every day.  The Veteran complained in June 2001 of chronic progressive left foot pain.  Examination revealed decrease in the medial longitudinal arch, especially with weight bearing on the left.  He had much difficulty performing a single heel raise on the left.  The assessment was unilateral flat foot secondary to posterior tibial dysfunction of the left foot with mild degenerative changes at the talonavicular joint.  Severe pes planus on the left, with thickened skin in the arch of the left foot, was noted in February 2002.  

It was reported in June 2002 that the Veteran had been given new orthotics.  The Veteran was seen in March 2003 for evaluation of his gait with a cane, as he was experiencing progressive weakness and gait instability.  Strength was 5/5 for dorsiflexion, inversion, and eversion; it was 3/5 for plantar flexion, as he was unable to perform a single toe raise on the left.  He wore a custom foot orthotic that fit into his shoe to assist with stability during ambulation; he reported occasional falls on uneven surfaces.  The Veteran reported an unsteady gait when seen by podiatry in January 2004.  He wore an ankle brace for support.  Upon weight bearing, there was marked decrease in medial longitudinal arch height, with a hind foot valgus deformity.  There was mild weakness about the left posterior tibial tendon.  Pes planus deformity of the left foot was diagnosed.

According to a May 2003 medical report from M. J. Seel, M.D., the Veteran was seen for left foot and ankle pain.  His symptoms had progressed to the point that he occasionally used a cane to ambulate and his foot pain adversely affected his activities of daily living.  Examination revealed an antalgic gait on the left; he was unable to single left toe raise on the left.  Left posterior tibialis tendon dysfunction was diagnosed.

The Veteran was provided a VA foot evaluation, which included review of the claims files, in April 2005.  He complained that his left foot disorder caused significant discomfort.  He could not climb a ladder, had difficulty by the second hole of golf, and could not walk long distances.  He had an ankle brace, and used a cane periodically.  He also complained of left foot weakness and an inability to stand on his toes.  Examination revealed apparent weakness in the left posterior tibial tendon.  There was evidence of Achilles tightness and vascular changes.  He could do a double heel raise but not a single heel raise on the left.  Static stance showed a significant collapse of the left foot; however, there was no clinical evidence of "acuteness" along the posterior tibial tendon with swelling or erythema.  X-rays showed degenerative arthritis of the left foot.

According to a September 2006 addendum opinion from the VA examiner who evaluated the Veteran in April 2005, the injury to the Veteran's left foot was not likely related to his pes planus.  There were significant destructive joint processes going on within the mid-foot and rear-foot that were not related to military service but were more likely related to the natural processes of his pes planus condition.

VA treatment reports dated from May 2009 through August 2012, including records in Virtual VA, reveal continued treatment for left lower extremity disability, especially for the toenail problem, onychomycosis.  It was noted in April 2010 that the Veteran wore foot braces, which helped his tibial tendon dysfunction.  He also complained of a one month history of increased pain on the top of his left foot.  Physical examination showed decreased arches bilaterally with some dysfunction at the posterior tibial tendon.  Muscle strength was diminished in this area.  The assessment was posterior tibial tendon dysfunction with bilateral rigid flatfoot.

The Veteran complained of left foot pain and tenderness on VA foot evaluation in December 2011.  The examiner found pain on manipulation, pain on use, swelling on use, extreme tenderness of the plantar surface, and decreased longitudinal arch height on weight-bearing.  Findings on this evaluation are sometimes in conflict.  For example, although the examiner checked the "no" box on the evaluation report in response to some questions, such as whether the Veteran had marked deformity of the foot and whether he had marked pronation of the foot, the examiner then went on to mark the box for the affected foot, as if his response to the prior question was "yes."  The Veteran did not have characteristic calluses; the weight-bearing line did not fall over or medial to the great toe; the Veteran did not have "inward" bowing of the Achilles tendon; and he did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran indicated that he used a cane constantly.  X-rays were interpreted to show moderate degenerative changes of the first tarsometatarsal joint on the left.  The examiner concluded that the Veteran's pes planus did not impact his ability to work.

Received from the Veteran in August 2012 was a color photograph of the footwear and assistive devices that the Veteran used.  Received in November 2012 were color photographs of the Veteran's feet.

In response to the September 2012 Board remand, a VA foot evaluation was conducted in November 2012.  The examiner found pain on manipulation, pain on use, extreme tenderness of the plantar surface, decreased longitudinal arch height on weight-bearing, marked pronation of the foot, a weight-bearing line that fell over or medial to the great toe, "inward" bowing of the Achilles tendon, and marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The marked pronation was not improved by orthopedic shoes or appliances but the marked inward displacement and severe spasm of the Achilles tendon on manipulation was improved by orthopedic shoes or appliances.  The Veteran did not have swelling on use or characteristic calluses.  The Veteran had constant use of a brace, a cane, molded inserts and orthotic shoes.  X-rays of the left foot were reported to show a left inferior calcaneal spur, marked pes planus, and mild degenerative changes of the first metatarsophalangeal and tarsometatarsal joint.  The examiner concluded that the Veteran's pes planus did not impact his ability to work.  The pertinent diagnosis was severe pes planus valgus with left post tibial tendon dysfunction, rigid flat foot.  It was noted by the examiner in January 2013 that the claims file had been reviewed for the evaluation.  

Under the law, the Board must apply the provisions of the rating schedule to consideration of schedular ratings.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Based on the above evidence, the Board finds that the relevant symptomatology does not more nearly approximate the criteria for an initial evaluation for pes planus of the left foot in excess of 20 percent prior to November 27, 2012 under Diagnostic Code 5276.  In other words, the medical evidence prior to November 27, 2012 does not show pronounced unilateral flatfoot.  Although there is some confusion in some of the findings on VA evaluation in December 2011, the Veteran did not have characteristic calluses, did not have "inward" bowing of the Achilles tendon, and did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.

With respect to the 30 percent rating effective on November 27, 2012, the date of VA evaluation, the Board notes that this is the maximum schedular rating granted under Diagnostic Code 5276 for pronounced unilateral flatfoot.  This is also the maximum schedular rating for a foot injury under Diagnostic Code 5284, unless there is actual loss of use of the foot.  Although the Veteran's left foot disability causes some functional impairment, as indicated by the assigned ratings, the medical evidence does not show the equivalent of loss of use, as he is at least able to ambulate with the use of assistive devices, such as a cane.  In fact, it was noted in December 2011 that the Veteran's pes planus did not impact his ability to work.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran is only service connected for pes planus, Diagnostic Code 5276, for pes planus, is the appropriate code under which to rate the disability.  He does not have claw foot, also called pes cavus, malunion of the tarsal or metatarsal bones, or a service-related foot injury, which are the only other foot disabilities that provide a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278, 5283, 5284 (2008).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this case, the Veteran was granted entitlement to TDIU effective April 21, 2009.  Consequently, the Board will address whether an extraschedular rating is warranted for pes planus of the left foot prior to April 21, 2009.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected pes planus of the left foot is contemplated and reasonably described by the rating criteria.  Id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's foot symptoms and functional impairment with the schedular criteria does not show that the Veteran's pes planus of the left foot presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization prior to April 21, 2009.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration for the period prior to April 21, 2009 is not warranted.   


ORDER

An initial evaluation in excess of 20 percent prior to November 27, 2012 and in excess of 30 percent beginning November 27, 2012 for service-connected pes planus of the left foot is denied.


____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


